Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 26, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  156954                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  GREGORY JOHNSON and BEAR MOUNTAIN,                                                                Elizabeth T. Clement,
  LLC,                                                                                                               Justices
           Plaintiffs/Counterdefendants-
           Appellants,
  v                                                                SC: 156954
                                                                   COA: 335645
                                                                   Marquette CC: 12-050150-CZ
  DEPARTMENT OF NATURAL RESOURCES
  and DIRECTOR, DEPARTMENT OF NATURAL
  RESOURCES,
            Defendants/Counterplaintiffs-
            Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 12, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 26, 2018
           p0419
                                                                              Clerk